STEWART CAPITAL MUTUAL FUNDS CODE OF ETHICS PURSUANT TO RULE 17j-1 AND SARBANES-OXLEY ACT SECTION 406 INTRODUCTION This Code of Ethics (the “Code”) has been adopted by the Board of Trustees of the Stewart Capital Mutual Funds (the “Fund”) pursuant to Rule 17j-1 under the Investment Company Act of 1940 (the “1940 Act”) and Section 406 of the Sarbanes-Oxley Act as implemented by Sub-Item 102P3 of Form N-SAR. Part One of this Code addresses the topics contemplated by Rule 17j-1. Part Two of this Code addresses the topics contemplated by Section 406 and Sub-Item 102P3. The Board of Trustees may, by Board resolution, make this Code applicable to additional funds, if any, that are formed in the future. PART ONE Rule 17j-1 under the 1940 Act requires that registered investment companies adopt a written Code of Ethics containing provisions reasonably necessary to prevent Access Persons from engaging in certain activities prohibited by Rule 17j-1, and to use reasonable diligence and implement procedures reasonably necessary to prevent violations of such Code of Ethics. The purpose of Part One of this Code is to establish policies consistent with Rule 17j-1 and with the following general principles: Access Persons have the duty at all times to place the interests of clients and shareholders ahead of their own personal interests in any decision relating to their personal investments. All Personal Securities Transactions shall be conducted consistent with Part One of this Code and in such manner as to avoid any actual, potential or appearance of a conflict of interest, or any abuse of an individual’s position of trust and responsibility. Access Persons shall not take inappropriate advantage of their position and must avoid any situation that might compromise, or call into question, their exercise of fully independent judgment in the interest of shareholders. 1.DEFINITIONS A. “Access Person” means any trustee or officer of the Fund. An employee of the Fund’s investment adviser or any sub-adviser is not an Access Person under Part One of this Code. B. “Fund Compliance” means the entity or group responsible for monitoring compliance with the requirements of Part One of this Code. C. “Beneficial Ownership” of a Security is to be determined in the same manner as it is for purposes of Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 (the “1934 Act”). This means that a person should generally consider themselves the “Beneficial Owner” of any Security in which they have a direct or indirect financial interest. In addition, persons should consider themselves the “Beneficial Owner” of any Security held by their spouse, registered domestic partner, minor children, relatives who share their home, or other persons by reason of any contract, arrangement, understanding, or relationship that provides them with sole or shared voting or investment power with respect to such Security. Although the following list is not exhaustive, under the 1934 Act and Part One of this Code, a person generally would be regarded to be the “Beneficial Owner” of the following Securities: (1)Securities held in the person’s own name; (2)Securities held with another in joint tenancy, community property, or other joint ownership; (3)Securities held by a bank or broker as nominee or custodian on such person’s behalf or pledged as collateral for a loan; (4)Securities held by members of the person’s immediate family sharing the same household (“immediate family” means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, registered domestic partner, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive relationships); (5)Securities held by a relative not residing in the person’s home if the person is a custodian, guardian or otherwise has or shares control over the purchase, sale, or voting of such Securities; (6)Securities held by a trust in which the person is a beneficiary and has or shares the power to make purchase or sale decisions; (7)Securities held by a trust for which the person serves as a trustee and in which the person has a pecuniary interest (including pecuniary interests by virtue of performance fees and by virtue of holdings by the person’s immediate family); (8)Securities held by a general partnership or limited partnership in which the person is a general partner; (9)Securities owned by a corporation in which the person has a control position or in which the person has or shares investment control over the portfolio Securities (other than a registered investment company); (10)Securities in a portfolio giving the person certain performance-related fees; and (11)Securities held by another person or entity pursuant to any agreement, understanding, relationship or other arrangement giving the person any direct or indirect pecuniary interest. D. “Disinterested Trustee” means a trustee of the Fund who is not an “interested person” of the Fund within the meaning of Section 2(a)(19) of the 1940 Act. E. “Material Non-Public Information” means information that has not been effectively communicated to the marketplace, and for which there is a substantial likelihood that a reasonable investor would consider it important in making investment decisions, or information that is reasonably certain to have a substantial effect on the price of a company’s Securities. Examples of Material Non-Public Information include information regarding dividend changes, earnings estimates, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidation problems, and extraordinary management developments. Material non-public information about the Fund’s holdings, the Fund’s transactions, and the securities recommendations of the Fund’s investment advisers and any sub-advisers is also included in this definition. Access Persons (including Disinterested Trustees) are reminded that they have a duty to keep such information confidential. F. “Insider Trading” means the use of Material Non-Public Information to trade in a Security (whether or not one is an Access Person) or the communication of Material Non-Public Information to others. Insider Trading generally includes: (1)trading in a Security by an Access Person, while in possession of Material Non-Public Information; (2)trading in a Security by a person who is not an Access Person, while in possession of Material Non-Public Information, where the information either was disclosed to such person in violation of an Access Person’s duty to keep it confidential or was misappropriated; and (3)communicating Material Non-Public Information to any person, who then trades in a Security while in possession of such information. G. “Security” shall have the same meaning as it has in Section 2(a)(36) of the 1940
